Title: The Commissioners to Gabriel de Sartine, 17 November 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John
To: First Joint Commission at Paris,Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
      Sir
      Passy Novr. 17 1778
     
     We have received the Letter which your Excellency did Us the Honour to write to Us, on the 14 of this Month, and in answer to the Proposal Enquiry, contained in it, We beg Leave to acquaint your Excellency that there is not now in France, nor to our Knowledge, in Europe, any Frigate or other Vessell of War, belonging to the United States. If there was, We should not hesitate to order her, forthwith, upon an Enterprise against the English Whale Fishery on the Coast of Brazil because, those Vessells now in that Fishery destroyed or taken and their officers and Men captivated the English can never revive this fishery, there being no such sett of Hands, in any other Part of the World British Dominions, none but the Americans having yet learned the Art of Killing that sort of Whales; and because We apprehend that Wounding the English in their Fisheries and Commerce is wounding their Vital Parts. Nor is there any Privateer, in this Kingdom, belonging to Americans, that We know of excepting the General Mifflin Captain McNeil, if indeed, he is not yet Sailed, as We expected he would have done before now. But We have no Authority over, this or any other Privateer. They all follow the orders of their owners. And We suppose, as Captain McNeil has been so long from home, and has made a Cruise already so extensive, hazardous and fatiguing, it is not likely that he would venture to undertake this other Expedition without the orders or Knowledge of his owners.
    